Casey, J.,
concurs in part and dissents in part in the following memorandum. Casey, J. (concurring in part and dissenting in part). I agree with the majority in all respects, except so much thereof as concludes that the Tax Commission erred in not valuing the stock options as of the date that they were granted. The options were granted in New York for services rendered in New York by petitioner, a New York resident, to a New York corporation, and virtually all of the appreciation in value of the options occurred while both petitioner and the corporation were in New York. Accordingly, I see no irrationality in the Tax
*527Commission’s decision to use the date that the options were canceled, which, for purposes of determining their value, was when they became taxable.